DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 04/04/2005 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 2/26/2021 and 4/27/2022 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Group I, Species A (corresponding claims 1, 2 and 5-13) in the reply filed on 8/5/22 is acknowledged.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 2, 5-10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandolu (“Chandolu”) US PG-Pub 2015/0348954.
Chandolu discloses a semiconductor device, comprising: a support (element 110, Fig. 1) comprising a recess (filled with element 116); a plurality of semiconductor chips (element 102) in the recess, the semiconductor chips being stacked on each other; a plurality of columnar electrodes (138/134, Fig. 1) in the recess, the columnar electrodes extending from the semiconductor chips toward an opening (annotated element  OPN) of the support; a wiring layer (element 140, Fig. 1) over the opening of the support; and an insulating material (element 116, ¶[0015]) in the recess, the insulating material covering the semiconductor chips and the columnar electrodes. 
Re claim 2, Chandolu discloses wherein the support (element 110) comprises conductive material (¶[0013]). 
Re claim 5, Chandolu discloses wherein the columnar electrodes (138, ¶[0018]) electrically connect pads (annotated element PAD shown below, ¶[0018]) of the plurality of semiconductor chips to the wiring layer. 
Re claim 6, Chandolu discloses wherein the support (any of the material list in ¶[0013]) has a hardness different from a hardness of the insulating material (any of the material list in ¶[0015]) . 
Re claim 7, Chandolu wherein the semiconductor chips are adhered to a bottom surface of the support by an adhesive layer (element 114a, ¶[0013]). 
Re claim 8, Chandolu teaches wherein the support comprises: a bottom portion (element 112), and a side portion (element 113) on the bottom portion (Fig. 1). 
Re claim 9, Chandolu teaches wherein the bottom portion and the side portion are integrally ¶[0013]) formed of the same material. 
Re claim 10, Chandolu teaches wherein the bottom portion and the side portion are separatable components (Fig. 1 and ¶[0013]). 
Re claim 12, Chandolu teaches wherein the insulating material (element 116) is between the semiconductor chips and the wiring layer (element 140) in the recess. 
Re claim 13, Chandolu teaches wherein the recess is filled with the insulating material (element 116). 

    PNG
    media_image1.png
    714
    825
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1, 6, 8, 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (“Yoshida”) US PG-Pub 2013/0027145 in view of Fang et al. (“Fang”) US PG-Pub 2017/0186737.
Yoshida discloses a semiconductor device, comprising: a support (element 2, Figs. 7-9) comprising a recess (element 9, Figs. 7-9); a semiconductor chip (element 5, Figs. 7-9) in the recess; a columnar electrode (in the recess, the columnar electrodes extending from the semiconductor chips toward an opening (annotated element OPN shown in Fig. 9 below) of the support; a wiring layer (element 17) over the opening of the support.
Yoshida teaches the device structure as recited in the claim. The difference between Yoshida and the present claim is the recited insulating material.
Fang discloses in Figs. 1-7 a plurality of semiconductor chips (element 110/111, Fig. 2), the semiconductor chips being stacked on each other; and a plurality columnar electrodes (element 122-129) extending from semiconductor chips; and an insulating material (element 130) covering the semiconductor chips and the columnar electrodes.  
Fang's teachings could be incorporated with Yoshida's device which would result in the claimed invention of an insulating material in the recess, the insulating material covering the semiconductor chips and the columnar electrodes. The motivation to combine Fang's teachings would be to provide adequate device protection (¶[0035]). It would have obvious to stack the semiconductor chips being on each other so as to effectively reduce package thickness (¶¶[0002 and 0003]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Fang's teachings to arrive at the claimed invention.

	
    PNG
    media_image2.png
    830
    836
    media_image2.png
    Greyscale

Re claim 6, while Yoshida teaches employing soda-glass support material (¶[0038]), Fang discloses employing resin or epoxy insulating material (¶[0018]); hence, the recitation calling for, “… wherein the support has a hardness different from a hardness of the insulating material” is met. 
Re claim 8, Yoshida teaches wherein the support comprises: a bottom portion, and a side portion on the bottom portion (Fig. 7). 
Re claim 9, Yoshida teaches wherein the bottom portion and the side portion are integrally formed of the same material. 
Re claim 11, Fang teaches wherein the semiconductor chips are stacked in tiers offset in a planar direction from one another, and the columnar electrodes extend from tier end portions of the semiconductor chips. 
Re claim 13, incorporating Fangs teachings into Yoshida ‘s would yield a recess being filled with an insulating material (element 130). 
10.	Claim(s) 1, 2 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“Chang”) US PG-Pub 2018/0211936 in view of Chandolu.
Chang discloses a semiconductor device, comprising: a plurality of semiconductor chips (element 111, Fig. 2J), the semiconductor chips being stacked on each other; a plurality of columnar electrodes (element 130), the columnar electrodes extending from the semiconductor chips; and an insulating material (element 140, ¶[0026]), the insulating material covering the semiconductor chips and the columnar electrodes. 
Chang teaches the device structure as recited in the claim. The difference between Chang and the present claim is the recited support.
Chandolu discloses a support (element 110, Fig. 1) comprising a recess (filled with element 116); a plurality of semiconductor chips (element 102) in the recess; and a plurality of columnar electrodes (138/134, Fig. 1) in the recess.
Chandolu's teachings could be incorporated with Chang's device which would result in the claimed invention of a support comprising a recess; and a plurality of semiconductor chips in the recess. The motivation to combine Chandolu's teachings would be to provide a protective covering (¶[0013]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Chandolu's teachings to arrive at the claimed invention.
Re claim 2, Chandolu discloses wherein the support (element 110) comprises conductive material (¶[0013]). 
Re claim 5, Chang discloses in Fig. 2J wherein the columnar electrodes (element 130) electrically connect pads (element 113) of the plurality of semiconductor chips to a wiring layer (element 151). 
Re claim 6, Chandolu discloses wherein the support (any of the material list in ¶[0013]) has a hardness different from a hardness of the insulating material (any of the material list in ¶[0015]) . 
Re claim 7, Chandolu discloses wherein the semiconductor chips are adhered to a bottom surface of the support by an adhesive layer (element 114a, ¶[0013]). 
Re claim 8, Chandolu teaches wherein the support comprises: a bottom portion (element 112), and a side portion (element 113) on the bottom portion (Fig. 1). 
Re claim 9, Chandolu teaches wherein the bottom portion and the side portion are integrally ¶[0013]) formed of the same material. 
Re claim 10, Chandolu teaches wherein the bottom portion and the side portion are separatable components (Fig. 1 and ¶[0013]). 
Re claim 11, Chang discloses wherein the semiconductor chips are stacked in tiers offset in a planar direction from one another, and the columnar electrodes extend from tier end portions of the semiconductor chips (Fig. 2J). 
Re claim 12, Chandolu teaches wherein the insulating material (element 116) is between the semiconductor chips and the wiring layer (element 140) in the recess. Similarly, Chang teaches wherein the insulating material (element 140) is between the semiconductor chips (element 111) and the wiring layer (element 151)
Re claim 13, incorporating Chandolu teachings in Chang would yield wherein the recess is filled with the insulating material. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2015/0015249 to Ausserlechner discloses a device including a cavity and a conductor fixedly mounted to the casing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893